Peckham, J.
The complaint herein, on behalf of the People, asks for an injunction, and also prays that the defendant may be compelled, by the decree of this court, to put its road in repair as to its eastern portion, and to operate the same. This case is novel in this country, and by no means free from difficulties.
By the present arrangement, the main purpose for which the defendant’s road was originally constructed, is destroyed. Yet if no law has been violated, the remedy is not with the court.
Several objections are urged to this application, which I shall briefly consider.
First, it is said that the People, through their attorney-general, have no right to bring this action. The contrary has been held in this court in The People a. The Mayor, &c., of New York (19 How. Pr., 145); a case entirely analogous in principle, and I shall be governed by that decision. The following are also authorities in the same direction: The People a. The Mayor, &c., .of New York, an able opinion by Judge Hogeboom, on application for an injunction in reference to the Brooklyn Ferry; also, Doolittle a. Supervisors of Broome Co. (18 N. Y., 160).
It is next insisted that the defendant has a right to abandon any portion of its road whenever it chooses, and the public is without remedy ; that there is no imperative direction by any statute requiring its continued operation—hence, that this court has no power to compel defendant to repair its road. The defence has failed to find any statute authorizing a railroad company, absolutely at its pleasure, to abandon part of its road; and I am not aware of any common-law or inherent right to do so after the road is completed. The statute authorizes the directors of a road to change its route, or any part of it, by a vote of two-thirds of their whole members, if it shall appear to them that the line can be improved thereby. (2 Rev. Stat., 5 ed., 677, § 26.)
The defendant insists that at a meeting of “ more than a majority” of its directors, on the 29th ult., they resolved to discontinue that portion of their road lying east of Johnsonville, in Rensselaer county.
*139If this is claimed as an exercise of its right to change its route, it is a sufficient answer to say, that it does not appear that the change was made by a vote of two-thirds of its directors, and the resolution was, therefore, void. But the motion evidently refers to a change, not to a discontinuance of its route, or any part of it. This resolution recites that the track of defendant “is connected, at Johnsonville, with the track of the Troy and Boston road, and thereby, the same points of termination are reached by railroad communication, that have been, or may be reached, by the present line of the road of this company and as it is unprofitable and unnecessary for this company longer to operate that part of its road, &c., therefore, it is resolved to discontinue it.
This resolution entirely fails to comply with the statute authorizing an agreement to be made by two companies, “ embracing for a portion of their lines, the same location of line,” for the construction of so much of said line as is common to both, by one of said companies, and for the manner and terms upon which the business thereon shall be performed. Any road so connecting may alter and amend its articles of association, so as to terminate at the point of intersection, &c. These sections, especially the first, would seem to apply to roads not yet constructed, and an arrangement is to be made with the road constructing the single line, to do the business of the other for a certain distance on that line. (2 Rev. Stat., 5 ed., 693, 694, §§ 68, 69.)
Here, no arrangement of that sort is pretended. In fact, it would be contradictory of the defendant’s whole course of action, as it admits its intention to abandon, and not operate any part of its road east of its junction with the Saratoga road. Hence .it could have no business to do at, or near, or east of Johnsonville, in regard to which it could make any agreement. There is a provision in the statute in regard to turnpike roads, authorizing them to discontinue any part of their road in the manner there pointed out. Thus, by implication, expressing the sense of the Legislature, that such authority was necessary to that end. Authority is also given, upon certain terms, to railroads by the section before referred to, to terminate their road at the point of intersection. This section, however, contemplates the substantial continuance of the road through another, *140and the same full accommodation of the public. The act is permissive, not prohibitory. The roads may terminate, not that they shall not terminate; thus evincing the sense of the Legislature that they could not otherwise change. These railroads are constructed for the public use. They are authorized to go over and occupy and own the land, of any citizen, against his will, thus exercising the right of eminent domain on the sole ground that such road is for the public use and benefit. In some cases, lands are donated to them to aid in their construction. If they are for the public use, it would seem rational that the public should have some rights in respect to them after their construction.
It is laid down as a general principle, that there is an implied obligation on the part of the grantees of all franchises to execute the conditions and duties prescribed in the grant; the grantee of the franchise of a ferry “ is obliged to provide and maintain facilities for accommodating the public at all times with prompt and convenient passage,” the public have an interest in such franchise. (3 Kent, 458, 459.)
The statute provides that every railroad “ shall start and run their cars for the transportation of passengers and property at regular times, to be fixed by public notice;" and shall take, transport, and discharge such passengers and property on the due payment of the freight or fare legally authorized therefor, and shall be liable to the party aggrieved in an action for damages, for any neglect or refusal in the premises.
This provision seems to be plain and imperative. Railroads are common carriers in this State, and it is their duty to be ready and prepared, at all reasonable times, to transport freight and passengers.
Suppose a road, without necessity, ceases to run over a portion of its track for a week, or a month, would that be any answer to an action for not transporting freight tendered for transportation? I think not. Would it be any better answer for the road to say it had concluded not to carry freight over that portion of the road any more at all? If not, then this proceeding, to tear up its rails, and to abandon transporting of persons and property on its eastern portion, is a violation of its duty and of its charter.
Abandoning a portion of a road after large business interests *141have grown up in connection therewith, to further other rival interests of roads or communities, must operate disastrously and oppressively; and if done without authority, there should be, and I think there is, a remedy in the courts to see that it is not done without imperious necessity.
If the obligation of the defendant be conceded, to continue the operation of its road, I do not understand the high power of the court to prevent the defendant, by injunction, from depriving itself of the power of fulfilling its chartered obligations, in that respect, to be seriously contested.
I think the power of the court is sustained both by principle and authority. I will refer to a single case in the Court of King’s Bench, in England. (Rex a. The Severn and Wye Railroad Co., 2 Barin & Ald., 646.) The railroad company, in view of favoring a particular colliery, discontinued a branch of their road, and took up the iron thereon—the chief owners in the road having become interested in the favored colliery. The court, on application, unanimously granted a mandamus against the company, to compel them to relay and operate their road. Best, J., after alluding to speculators obtaining charters from Parliament under the idea of great public benefits, adds, “ and where their sanction is obtained, is it to be permitted to those persons to say that they will do only that which is beneficial to themselves, and disregard entirely the interests of the public ?”
It is urged here that the court should not interfere, because any one now has the right to make a road along the track proposed to be abandoned, under the general railroad act. The Legislature had the power to grant that right to any one prior to the passage of the general law, so that the principle is unchanged. Since the decision of the Supreme Court of the United States in the Charles River Bridge Co. a. The Warren Bridge (11 Peters’ U. S., 420), the power of the Legislature on this subject has been unquestioned. Again, it is insisted that the defendant cannot operate its whole road without loss, and without endangering its solvency. If that were so I should not interfere; no court would be justified in doing so; but I am not satisfied that such is the fact. There is great difference in the statements on this subject by the parties; and a decided impression is left upon my mind, that the motive for abandonment *142is not apprehension of loss to the owners so far as respects this road. The proposition to lease and run the whole road for twenty-one thousand dollars per annum, seems to have failed to command any attention from the defendant, though it would have paid a large interest upon the present owner’s investment. It seems to me the public interest demands the running of this branch of the road. The owners thought so in October last, and so declared, in their articles of association organizing the road anew. It is said that a large portion of the rails will have to be removed in any event, even with the view of putting the road in order for operation. This I have no doubt is the fact, and the injunction should restrain the removal only of that portion not indispensably necessary to repair and refit the road for operation.
In this modified form, in my opinion, the injunction should be continued, and it is ordered accordingly.